DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/877148 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The Amendment filed 02/25/2022 has been accepted and entered. Accordingly, claims 1-2, 8-9 and 15-16 have been amended. 
Claims 1-20 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 10 to 17 of the Amendment filed 02/25/2022, with respect to claims 1-20, in conjunction with amendments “receiving a configuration for a first code rate, and a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and a second number of the REs of the PUCCH for transmitting the second UCI based on the second code rate; and transmitting the PUCCH with the first UCI over the first number of the REs of the PUCCH, and the second UCI over the second number of the REs of the PUCCH” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “receiving a configuration for a first code rate, and a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and a second number of the REs of the PUCCH for transmitting the second UCI based on the second code rate; and transmitting the PUCCH with the first UCI over the first number of the REs of the PUCCH, and the second UCI over the second number of the REs of the PUCCH” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Papasakellariou et al. (U.S. Patent Application Publication No. US 8588259 B2), which is directed to multiplexing OFDMA communication system; and teaches that a user equipment for transmitting a first uplink control information (UCI) and second UCI in a physical uplink control channel (PUCCH) format; receiving a payload information bits configuration for a first code rate r ½; determining a first number of resource elements (REs) of the PUCCH such as a top sub-set of 6 contiguous REs for , a code rate 1/2 for the first UCI that is smaller than or equal to the code rate r; a second number of REs of the PUCCH for transmitting the second UCI based on the second code rate 2/3; transmitting the PUCCH with the first UCI over the first number of REs and, transmitting the PUCCH over the first number of REs; transmitting the PUCCH with the second UCI over the second number of REs and, transmitting the PUCCH over the second number of REs; and
	Han et al. (U.S. Patent Application Publication No. US 2014/0029532 A1), which is directed to wireless communication system; and teaches that transmitting HARQ-ACK and P-CSI of the first UCI over the first number of PUCCH REs in a PUCCH Format 3 transmission and, transmitting HARQ-ACK and P-CSI of the second UCI over the second number of PUCCH REs in a PUCCH Formats 1/1a/1b, 2, 3 and, transmitting the PUCCH format (para [0047] Fig.1-2).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving a configuration for a first code rate, and a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and a second number of the REs of the PUCCH for transmitting the second UCI based on the second code rate; and transmitting the PUCCH with the first UCI over the first number of the REs of the PUCCH, and the second UCI over the second number of the REs of the PUCCH” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414